Citation Nr: 1034293	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran had active service from January 1993 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Seattle, Washington; 
St. Paul, Minnesota; and Sioux Falls, South Dakota.  The Board 
notes that during the pendency of the appeal, the Veteran's 
claims file has been transferred to the Sioux Falls RO.  

The Board notes that the RO certified to the Board the issue of 
entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has recharacterized 
the claim to include a broader psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to the PTSD claim, the Board notes that an August 2005 record 
from the Washington State Department of Social and Health 
Services and various VA treatment records contained additional 
psychiatric diagnoses such as depressive disorder, generalized 
anxiety disorder, panic disorder, and dysthymia.  The Board is 
cognizant of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In that case, the Board denied a claim for service 
connection for PTSD where the Veteran specifically requested 
service connection for PTSD, but the medical record included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The Court pointed out that claimant cannot 
be held to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The Court 
further noted that the Board should have considered alternative 
current conditions within the scope of the filed claim. Id.

The Board finds that the facts of this case parallel the Clemons 
facts and that the Veteran's diagnoses of depressive disorder, 
generalized anxiety disorder, panic disorder, and dysthymia 
should be considered in conjunction with the PTSD claim. To that 
extent, however, the Veteran has not received adequate 38 C.F.R. 
§ 3.159 notification to date as to the evidence needed to 
establish service connection for a psychiatric disorder other 
than PTSD.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection claims.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification 
action, as well as further adjudication, is thus needed.  38 
C.F.R. §§ 3.159(b), 19.9.

Moreover, given that the cited VA treatment records contain a 
discussion of the Veteran's psychiatric disability picture in 
relation to his in-service experiences, the Board finds that a VA 
psychiatric examination is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) to ascertain whether any current diagnoses, other 
than PTSD, are etiologically related to service.

Also, a September 2009 VA treatment record noted that the Veteran 
applied for Social Security Disability benefits.  While the 
record is not clear as to whether or not a Social Security 
decision has been rendered, the Board notes that VA has an 
obligation to obtain copies of all Social Security decisions and 
the records underlying those decisions.  Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  These records have not been associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD.  This 
letter must inform the Veteran about the 
information and evidence that is necessary to 
substantiate the claim, in terms of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished by 
the Veteran.   

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.

3.  The Veteran should then be afforded a VA 
psychiatric examination to address the nature 
and etiology of his psychiatric disorder(s).  
The examiner should review the entire claims 
file in conjunction with the examination.

Based on the claims file review and the 
results of the examination, the examiner 
should render a multi-axial diagnosis.  For 
each Axis I diagnosis other than PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosis is etiologically related 
to service.

All opinions and conclusions rendered by the 
examiner must be supported by a complete 
rationale, with consideration of the evidence 
of record and the Veteran's own lay 
contentions.

4.  Then, the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD, should be readjudicated.  If 
the determination of this claim remains 
unfavorable, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative.  This Supplemental 
Statement of the Case must include the 
provisions of 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


